Title: From Benjamin Franklin to Deborah Franklin, 21 December 1768 [–26 January 1769]
From: Franklin, Benjamin
To: Franklin, Deborah



My dear Child,
London, Dec. 21. 1768 [–Jan. 26, 1769]
I have now before me your Favours of Oct. 1. 18, 23, 30, and Nov. 5. which I shall answer in order. I wonder to hear that my Friends were backward in bringing you my Letters when they arrived, and think it must be a mere Imagination of yours, the Effect of some melancholy Humour you happened then to be in. I condole with you sincerely on poor Debby’s Account,  and hope she got well to her Husband with her two Children. You say in yours of Oct. 18. “For me to give you any Uneasiness about your Affairs here, would be of no Service, [and] I shall not at this time enter on it.” I am made by this to apprehend that something is amiss, and perhaps have more Uneasiness from the Uncertainty than I should have had if you had told me what it was. I wish therefore you would be explicit in your next. I rejoice that my good old Friend Mr. Coleman is got safe home, and continues well. Upon what you write me now about the Watches, I shall, if I can afford it, send you another for your self: I say if I find I can afford it; for I understand the Ballance of the Post Office Account which I must pay here, is greatly against me, owing to the large Sums you have received. I do not doubt your having applied them properly, and I only mention it, that if I do not send you a Watch, it will not be thro’ Neglect or for want of Regard, but because I cannot spare the Cash, for I shall not like to leave Debts behind me here. Mrs. Stevens’s Bills since her Marriage have been accepted as before; I should have mention’d it if they had not. Sally Franklin whom you inquire after is here at present under Mrs. Stevenson’s Care,  but I expect her Father to fetch her soon. She presents her Duty. Remember me respectfully to Mr. Rhodes, Mr. Wharton, Mr. Roberts, Mr. and Mrs. Duffield, Neighbour Thomsons, Dr. [and] Mrs. Redman, Mrs. Hopkinson, Mr. Duché, Dr. Morgan, Mr. Hopkinson, and all the other Friends you have from time to time mention’d as enquiring after me. As you ask me, I can assure you, that I do really intend, God willing, to return in the Summer, and that as soon as possible after seeing and settling Matters with Mr. Foxcroft, whom I expect [in] April or May. I am glad that you find so much reason to be satisfy’d with Mr. Bache. I hope all will prove for the best. Capt. Falkener has been arrived at Plymouth some time, but the Winds being contrary could get no farther, so I have not yet received the Apples, Meal, &c. and fear they will be spoilt. I send with this, some of the new kind of Oats much admir’d here to make Oatmeal of, and for other Uses, as being free from Huskes; and some Swiss Barley 6 Rows to an Ear: perhaps our Friends may like to try them, and you may distribute the Seed among them. Give some to Mr. Roberts, Mr. Rhodes, Mr. Thomson, Mr. Bartram, our Son, and others. I cannot comprehend how so very sluggish a Creature as Ben Mecom is grown, can maintain in Philadelphia so large a Family. I hope they do not hang upon you: for really as we grow old and must grow more helpless, we shall find we have nothing to spare. I hope the Cold you complain of in two of your Letters went off without any ill Consequences. We are, as you observe, blest with a great Share of Health considering our Years now 63. For my own part, I think of late that my Constitution rather mends; I have had but one Touch of the Gout, and that a light one, since I left you; it was just after my Arrival here, so that this is the 4th Winter I have been free. Walking a great deal tires me less than it used to do. I feel stronger and more active. Yet I would not have you think that I fancy I shall grow young again. I know that Men of my Bulk often fail suddenly: I know that according to the Course of Nature I cannot at most continue much longer, and that the living even of another Day is uncertain. I therefore now form no Scheme but such as are of immediate Execution; indulging myself in no future Prospect except one, that of returning to Philadelphia, there to spend the Evening of Life with my Friends and Family. Adieu my dear Debby: I am, as ever, your affectionate Husband
B Franklin


Mr. and Mrs. Strahan, and Mr. and Mrs. West,  when I last saw them, desired to be kindly remembred to you. Mrs. Stevenson and our Polly send their Love.
Mr. Coombe, who seems a very agreable young Man, lodges with us for the present.
Dec. 30. I have now receiv’d yours of Nov. 12. per Capt. Storey, with the dry’d Peaches.
PS. Jan. 26, 1769.
Capt. Budden who was expected to sail a Month ago, being still here, my Letters now go per Capt. Falconer. The Apples and Meal prove very good, and I thank you for them. I send you a Box with a few of my Books as Presents to my Friends, and one for your self: but the Subject being out of your Way I suppose you will hardly read it, and you may if you please give it to my old Friend Mr. Hall. The Oats and Barley are in the same Box and two or three Pamphlets.
Mrs. Stevenson is about to send your large tin Canister back with some dry’d Split Peas of the green sort. I fear she cannot get them on board Capt. Falconer; if so, they will go per Capt. Story.
Please to take care of the enclos’d for Mr. Hughes.

 
Addressed: To / Mrs Franklin / Philadelphia / per / Capt. Falconer